318 S.W.3d 769 (2010)
STATE of Missouri, Respondent,
v.
Leonard C. JACKSON, Appellant.
No. WD 70932.
Missouri Court of Appeals, Western District.
August 31, 2010.
Frederick J. Ernst, Kansas City, MO, for Appellant.
Richard A. Starnes, Jefferson City, MO, for Respondent.
Before LISA WHITE HARDWICK, C.J., JAMES EDWARD WELSH, and GARY D. WITT, JJ.

ORDER
PER CURIAM:
Leonard Jackson appeals the circuit court's judgment convicting him as a prior and persistent offender of domestic assault in the second degree, attempted robbery in *770 the second degree, and false imprisonment. We affirm. Rule 30.25(b).